       Case 2:20-cv-00325-ACA-SGC Document 6 Filed 06/17/20 Page 1 of 2                      FILED
                                                                                    2020 Jun-17 AM 08:59
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

MCARTHUR LYNCH, JR.,                        )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 2:20-cv-00325-ACA-SGC
                                            )
ATTORNEY GENERAL OF THE                     )
STATE OF ALABAMA, et al.,                   )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION

      On May 13, 2020, the magistrate judge entered a report recommending this

petition for writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254, be dismissed

as successive. (Doc. 4). The magistrate judge further recommended denial of a

certificate of appealability. Mr. Lynch filed objections. (Doc. 5).

      Mr. Lynch’s objections erroneously assert the magistrate judge’s report

inquired why he belatedly filed a habeas petition; he states his filing was delayed

because he was in “lock up” and did not have access to legal assistance. (Id. at 1).

However, the magistrate judge’s report mentions untimeliness only in explaining why

Mr. Lynch’s prior § 2254 petition was dismissed and for the sole purpose of

analyzing the successiveness of the instant petition. (Doc. 4 at 3). The remainder of

Mr. Lynch’s objections consist of his conclusory assertions that: (1) his petition “told

[] the truth”; (2) he gets “the run around” every time he files something; (3) he did
       Case 2:20-cv-00325-ACA-SGC Document 6 Filed 06/17/20 Page 2 of 2




not commit the crime leading to his current sentence; (4) the prosecutor knew a

witness lied during grand jury proceedings; and (5) he was “set up” and blackmailed

while confined in the county jail. (Doc. 5 at 1-2). None of these objections address

the magistrate judge’s conclusion that the instant petition is successive. Accordingly,

Mr. Lynch’s objections are OVERRULED. (Doc. 5).

      After careful consideration of the record in this case, including the magistrate

judge’s report and Mr. Lynch’s objections, the court ADOPTS the magistrate judge’s

report and ACCEPTS her recommendation. Accordingly, this matter is due to be

dismissed without prejudice because it is successive and lacks the requisite appellate

court authorization. A certificate of appealability is due to be denied.

      A separate order will be entered.

      DONE and ORDERED this June 17, 2020.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE
